Citation Nr: 1418758	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.
 
2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for prostate cancer.
 
4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

(Pursuant to BVA Directive 8430, the Veteran's claim for education benefits is the subject of a separate remand)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980, and had additional service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In June 2012, the Board determined that the claims for type 2 diabetes mellitus,
residuals of a stroke, and prostate cancer, had been withdrawn, and dismissed the claims; the Board remanded the claim for an acquired psychiatric disorder including PTSD, for additional development.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court issued an Order and a Memorandum Decision that vacated the Decision portion of the Board's June 2012 decision.  

In February 2012, the Veteran and his spouse testified at a hearing before the undersigned at the RO.  A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that service connection is warranted for type 2 diabetes mellitus, residuals of a stroke, prostate cancer, and an acquired psychiatric disorder, to include PTSD.  In part, he has argued that he was exposed to asbestos and Agent Orange during service.  See e.g. Veteran's letter, dated in February 2012.

In October 2013, the Board determined that the claims for service connection for type 2 diabetes mellitus, residuals of a stroke, and prostate cancer, had been withdrawn, and it dismissed the claims.  With regard to the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board remanded this claim for additional development.   
 
The Veteran then appealed.  A review of the Court's October 2013 decision shows that it essentially disagreed with the Board's determination concerning the withdrawal of the claims for service connection for type 2 diabetes mellitus, residuals of a stroke, and prostate cancer, and that the Court remanded these claims for readjudication.  The Court stated that, with regard to the claim for an acquired psychiatric disorder, to include PTSD, that it had dismissed the appeal (and an appeal of the issue of entitlement to educational assistance under Chapter 32, Title 38, United States Code (Veterans Educational Assistance Program (VEAP)) (which was the subject of a separate June 2012 remand).  

These claims were most recently adjudicated about 41/2 years ago, in October 2010.  See supplemental statement of the case, dated in October 2010.  Subsequent to that time, a great deal of medical and non-medical evidence has been added to the claims file that is unaccompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Under the circumstances, on remand, the claims for service connection for type 2 diabetes mellitus, residuals of a stroke, prostate cancer, and an acquired psychiatric disorder, to include PTSD, should be readjudicated.




Accordingly, the case is REMANDED for the following action:

After ensuring that all development outlined by the Board in its June 2012 remand has been completed as to the claims for service connection for an acquired psychiatric disorder, to include PTSD, readjudicate the claims for service connection for type 2 diabetes mellitus, residuals of a stroke, prostate cancer, and an acquired psychiatric disorder, to include PTSD, to include consideration of all evidence received after the October 2010 supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


